Citation Nr: 0321338	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  02-04 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder.

2.  Entitlement to service connection for a prostate 
disorder/prostatitis, claimed as due to Agent Orange 
exposure.

3.  Entitlement to service connection for fungal skin 
disease, claimed as due to Agent Orange exposure.

4.  Entitlement to service connection for testicular cysts.

5.  Entitlement to service connection for a urinary disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


REMAND

In December 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the appellant to be afforded the 
following examinations:  

A.  A pulmonary examination.  Any 
indicated tests and studies should be 
accomplished.  The examiner should review 
the claims folder, examine appellant, and 
express an opinion, including degree of 
probability in terms of is it as likely 
as not, regarding the following:

(i) Is any pulmonary disorder, claimed as 
asthmatic bronchitis, currently 
manifested (and if so, such 
disability(ies) should be identified); 
(ii) if any chronic pulmonary disorder is 
currently manifested, was its onset 
during service or proximate to service 
(i.e., what is the approximate date of 
onset of such condition); and (iii) if 
any chronic pulmonary disorder preexisted 
service, did it permanently increase in 
severity during service beyond normal 
progression of the disease process?  

B.  A genitourinary examination and/or 
Agent Orange examination.  Any indicated 
tests and studies should be accomplished.  
The examiner(s) should review the claims 
folder, examine appellant, and express an 
opinion, including degree of probability 
in terms of is it as likely as not, 
regarding the following:  
	
(i) Are prostate, testicular cyst, and 
any other urinary disabilities currently 
manifested (and if so, such 
disability(ies) should be identified); 
(ii) if chronic prostate, testicular 
cyst, and any other urinary disabilities 
are currently manifested, are they 
causally or etiologically related to 
appellant's active service or proximate 
thereto (i.e., what is the approximate 
date of onset of such condition)?  

C.  A dermatologic examination and/or 
Agent Orange examination.  Any indicated 
tests and studies should be accomplished.  
The examiner(s) should review the claims 
folder, examine appellant, and express an 
opinion, including degree of probability 
in terms of is it as likely as not, 
regarding the following:  

(i) Is any skin disability, claimed as 
fungal infection, currently manifested 
(and if so, such disability(ies) should 
be identified); (ii) if chronic skin 
disability is currently manifested, is it 
causally or etiologically related to 
appellant's active service or proximate 
thereto (i.e., what is the approximate 
date of onset of such condition)?  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





